            Case 1:20-cv-00970-RCL Document 20 Filed 04/21/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                                )
AMERICAN ASSOCIATION OF                         )
POLITICAL CONSULTANTS, et al.,                  )
                                                )
                Plaintiffs,                     )
                                                )
       v.                                       )   Civil Case No. 20-970
                                                )
UNITED STATES SMALL BUSINESS                    )
ADMINISTRATION, et al.,                         )
                                                )
               Defendants.                      )
                                                )

                                            ORDER

       In accordance with the accompanying Memorandum Opinion, the Court DENIES

plaintiffs’ motions [2] for an emergency temporary restraining order and preliminary injunction.

       It is SO ORDERED.



Date: April 21, 2020                                       sssssssssss/s/sssssssssssssss
                                                           Royce C. Lamberth
                                                           United States District Judge
